Citation Nr: 1140521	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  08-10 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for disability due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Veteran served on active duty from April 1958 to August 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The RO, in pertinent part, denied the benefits sought on appeal.  The RO additionally denied claims for a broken nose and memory loss.  

In September 2009, the Board confirmed the denials by the RO.  The Veteran appealed the continued denial of his claim for asbestos exposure to the United States Court of Appeals for Veteran's Claims (Court).  As the Veteran did not challenge the Board's denial of the claims for a broken nose and memory loss, the Court deemed them abandoned.  In an April 2011 Memorandum Decision, the Court vacated that portion of the September 2009 Board decision denying the claim for asbestos exposure and remanded the matter to the Board for adjudication consistent with the Court's decision.    

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

As noted above, the Veteran appealed the Board's September 2009 denial of his claim for asbestos exposure to the Court.  In an April 2011 Memorandum Decision, the Court vacated that portion of the September 2009 Board decision denying the claim for asbestos exposure finding that not all relevant VA treatment records were before the Board at the time of adjudication.  

Specifically, the Court found that the Veteran submitted VA treatment records to the Court attached to his Brief on Appeal that predated the Board's September 2009 decision and revealed the presence of lung masses and plaques thought to be associated with prior asbestos exposure.  The Court considered these records to be considered in constructive possession of the Board.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  The Court then remanded the matter to the Board for adjudication consistent with the Court's decision.    

Under the circumstances, a remand is appropriate to ensure that all VA records are obtained and to a VA examination by a VA examiner who will consider the evidence concerning asbestos exposure in service and after service, who will review the pertinent medical evidence in its entirety, and who will render an opinion as to whether the Veteran currently has an asbestos-related condition   keeping in mind the latency and exposure information noted below.  

While there is no current specific statutory guidance with regard to claims for service connection for asbestosis and other asbestos-related diseases, and VA has not promulgated any regulations, VA has issued procedures on asbestos-related diseases which provide some guidelines for considering compensation claims based on exposure to asbestos in VA ADJUDICATION PROCEDURE MANUAL, M21-1.  VA must analyze the veteran's claim of entitlement to service connection for asbestos exposure under these administrative protocols.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993). 

As to disorders related to asbestos exposure, the absence of symptomatology during service or for many years following separation does not preclude the eventual development of the disease.  The latent period varies from 10 to 45 or more years between first exposure and development of disease.  Also of significance is that the time length of exposure is not material, as individuals with relatively brief exposures of less than one month have developed asbestos-related disorders.  See VA Adjudication Procedure Manual, M21-1, Part VI, 7.21(b)(2).

Upon Remand, the AMC/RO should ensure that all due process requirements are met.  The AMC/RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain any VA medical records pertinent to the issue from the appropriate VA Medical Center (VAMC) dated from 1963 to the present.  All information that is not duplicative of evidence already received should be associated with the claims file.  All requests for records and their responses should be clearly delineated in the claims folder.  

2.  The AMC/RO should determine whether or not military records demonstrate evidence of asbestos exposure in service.  All requests for records and their responses should be clearly delineated in the claims folder.  

3.  The AMC/RO must contact the Veteran and request that he submit detailed information regarding post-service evidence of occupational or other asbestos exposure.

4.  Once the development above is completed,  the AMC/RO should schedule the Veteran for a VA examination by an appropriate VA examiner to clarify the nature, time of onset, and etiology of an asbestos related disease, if any.  The claims file must be made available to, and be reviewed by, the examiner in connection with the examination.  All indicated studies should be performed, and all findings reported in detail.  

On the basis of the examination findings, the history provided by the Veteran, and a thorough review of the file, including all material received pursuant to this Remand, the examiner should set forth all established diagnoses and expressly offer an opinion as to whether the Veteran currently has an asbestos-related disease.  Specifically, the examiner shall indicate whether it is at least as likely as not (50 percent or more probability) that such asbestos related disease is etiologically related to the Veteran's military service, to include in-service exposure to asbestos, if any.  The examiner should clearly outline the rationale for any opinion expressed and all clinical findings should be reported in detail.  

5.  If the benefits sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental statement of the case.  After he is afforded an opportunity to respond, the claims file should be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


